The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly considered by the jury and there is no basis upon which to disturb its determinations.
Defendant’s motion to dismiss the indictment on the ground that he was deprived of his right to testify before the grand jury was properly denied. In his initial motion papers, defen*560dant conceded that he had not served notice of intent to testify, and his claim that the People had been provided with actual notice of his intent was unsupported.
While defendant claims that his appeal has been unduly delayed, any such delay is attributable to his own actions.
Since defendant affirmatively waived his right to submit a motion to controvert the warrant to search his office, he is precluded from challenging the warrant on appeal (People v Baez, 290 AD2d 372, Iv denied 98 NY2d 635). Defendant’s remaining contentions are unpreserved or unreviewable and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Wallach, J.P., Lerner, Rubin, Friedman and Gonzalez, JJ.